Citation Nr: 1739965	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to December 30, 2013.

2.  Entitlement to a TDIU on and after December 30, 2013.


REPRESENTATION

Appellant represented by:	Kimberly Harris, Attorney at Law


ATTORNEY FOR THE BOARD

David Nelson, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2016 correspondence the Veteran indicated that he no longer desired a Board hearing on this matter.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issue of entitlement to a TDIU prior to December 30, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's application for TDIU was received on May 4, 2010.

2.  Beginning on December 30, 2013, the Veteran had a combined disability rating of 100 percent.

3.  The issue of entitlement to TDIU beginning on and after December 30, 2013, is moot.




CONCLUSION OF LAW

Entitlement to a TDIU beginning on and after December 30, 2013 is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's application for TDIU was received on May 4, 2010.

The Veteran is in receipt of a combined disability evaluation of 100 percent, effective December 30, 2013.  The Veteran is service-connected for the following disabilities: diabetes mellitus with erectile dysfunction, hypertension, and bilateral cataracts (40 percent disabling), peripheral neuropathy, right upper extremity (20 percent disabling), peripheral neuropathy, left lower extremity (10 percent disabling), peripheral neuropathy, left upper extremity (20 percent disabling), peripheral neuropathy, right lower extremity (10 percent disabling), discoid lupus erythematosus (60 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (0 percent disabling).  The Board notes that the Veteran is also currently in receipt of special monthly compensation pursuant to 38 U.S.C.A. § 1114(k).

VA has a duty to maximize a claimant's benefits.  In this regard, the Board observes that the receipt of a 100 percent schedular disability evaluation, for a service connected disability or disabilities, does not necessarily render the issue of entitlement to a TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114).  As such, the issue of entitlement to a TDIU throughout the entire people of appeal remains before the Board.

Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation ("SMC").  The Bradley case, however, is distinguishable from the instant case.  A TDIU is warranted in addition to a schedular 100 percent evaluation only where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  In the present case, to award a separate TDIU rating in addition to the combined schedular 100 percent rating since December 30, 2013, based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.  Bradley, 22 Vet. App. at 293-94 (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total).

As such, the matter of entitlement to a TDIU rating from December 30, 2013, is rendered moot.  As no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.


ORDER

The issue of entitlement to a TDIU beginning on and after December 30, 2013, is dismissed.


REMAND

As for the issue of entitlement to a TDIU prior to December 30, 2013, the Board observes that this issue (characterized at the time as entitlement to a TDIU) was (arguably) last adjudicated by the AOJ in a September 2013 statement of the case.  Due to the circumstances surrounding the development of this issue, and due to the addition of pertinent records added to the record subsequent to the September 2013 statement of the case (including VA records dated prior to December 2013, private medical records dated prior to December 2013, and records from the Social Security Administration), the Board finds that the AOJ must adjudicate the issue of entitlement to a TDIU earlier than December 30, 2013 prior to consideration by the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


